DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 13 May 2021.
Claim(s) 1-21 is/are pending and present for examination.  Claim(s) 1, 9, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 17, and 21 have been amended.
No claim has been newly added.
No claim has been cancelled.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-19, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lervik et al, USPGPUB No. 2019/0068747, filed on 31 August 2017, in view of Sloane et al, USPGPUB No. 2019/0334912, filed on 30 April 2018, and published on 31 October 2019, and in further view of Saxena et al, USPGPUB No. 2018/0165758, filed on 9 December 2016, and published on 14 June 2018, and in further view of Lawrenson et al, USPGPUB No. 2020/0042726, filed on 26 December 2017, and published on 6 February 2020.
As per independent claims 1, 9, and 17, Lervik, in combination Sloane, Saxena, and Lawrenson, discloses:
A computing system comprising:
a network interface {See Lervik, [0067], wherein this reads over “By way of example, and not limitation, communication media may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, radio frequency (RF), infrared, and other wireless media”} configured to receive a request to store {See Lervik, [0035], wherein this reads over “Method 200 begins at operation 202, where a user profile may be selected from a profile store (e.g., profile store 110 in FIG. 1).  In an example, a user profile may be selected based on one or more criteria, such as how recently the profile was updated or based on alphabetical order, among other criteria”} a skill that a user claims to possess {See Saxena, [0211], wherein this reads over “As used herein, a cognitive persona broadly refers to an archetype user model that represents a common set of attributes associated with a hypothesized group of users. In various embodiments, the common set of attributes may be described through the use of demographic, geographic, psychographic, behavioristic, and other information. As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth. Likewise, the geographic information may include the cognitive persona's typical living and working locations (e.g., rural, semi-rural, suburban, urban, etc.) as well as characteristics associated with individual locations (e.g., parochial, cosmopolitan, population density, etc.).”; [0212], wherein this reads over “The psychographic information may likewise include information related to social class (e.g., upper, middle, lower, etc.), lifestyle (e.g., active, healthy, sedentary, reclusive, etc.), interests (e.g., music, art, sports, etc.), and activities (e.g., hobbies, travel, going to movies or the theatre, etc.)”; and [0214], wherein this reads over “In certain embodiments, a cognitive persona is selected and then used by a CILS to generate one or more blockchain-associated cognitive insights as described in greater detail herein. In these embodiments, the blockchain-associated cognitive insights that are generated for a user as a result of using a first cognitive persona may be different than the blockchain-associated cognitive insights that are generated as a result of using a second cognitive persona”}; and
a processor {See Lervik, [0062], wherein this reads over “In a basic configuration, the computing device 500 may include at least one processing unit 502 and a system memory 504.”} configured to temporarily store the skill in a temporary data structure of a database {See Lervik, [0022], wherein this reads over “In an example, the service may cache at least a part of a user profile stored by the unified profile service, or the service may access information from the user profile service as-needed, or a combination thereof”; and [0026], wherein this reads over “In other examples, attributes may be inferred based on one or more external sources, such as public information or information from a social network, among other sources”},
determine whether one or more blockchain peers with first-hand knowledge of the skill being obtained by the user have verified possession {See Lawrenson, [0129]-[0134], wherein this reads over “Hereinafter, as illustrated in FIG. 13 or FIG. 14, an example of the method for processing information in the case where the user A requests the institution A to issue a certificate (in the examples of FIGS. 13 and 14, visa) will be described.”; “In S302, the user A establishes a link with the account of the institution A on the social network service. Here, the user A may establish the link with the account of the institution A using the account of the user A corresponding to the level of the user information used to issue the certificate”; and “In S308, when the information browsing apparatus 300 determines that the browsing request satisfies the condition for issuing the certificate, the information browsing apparatus 300 requests the information management apparatus 100 for the key information for obtaining the user information”} of the skill of the user through an endorsement {See Lervik, [0037], wherein this reads over “At operation 206, confidence levels may be determined for one or more attributes of one or more selected user profiles.  The evaluation may comprise a frequency analysis to determine whether and/or how often user information for an attribute of a user profile is present in other user profiles.  In another example, other information may be evaluated, such as whether a user has confirmed or validated the attribute (e.g., confirmed ownership of a phone number or email address, validated the correctness of a mailing address, etc.) or whether more recent user information is available for the attribute from another user profile.  In some examples, a confidence level may be based on an evaluation of an attribute using public information.  In other examples, only a subset of attributes of the selected user profiles may be evaluated (e.g., based on context and/or privacy level, etc.).”}, and,
in response to a determination that the predetermined amount of blockchain peers have verified possession of the skill, transfer the skill from the temporary data structure to a blockchain {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane would read upon the modification and/or transfer of data in response to a determination regarding endorsement being made; and Lervik, [0039], wherein this reads over “At operation 210, the determined attribute may be associated with the inferred user profile.  In an example, associating the attribute with the inferred user profile may comprise storing the attribute of the user profile associated as part of the inferred user profile”.  That is, Lervik would read upon the skill-based attribute.}.  
Lervik is directed to the invention of user profile aggregation and inference generation via attribute authentication.
Lervik fails to expressly disclose the claimed feature of “a skill that a user claims to possess.”  Saxena is directed to an invention for providing blockchain-associated cognitive insights using blockchains.  As per the claimed feature of “a skill that a user claims to possess,” Saxena discloses that “a cognitive persona broadly refers to an archetype user model that represents a common set of attributes associated with a hypothesized group of users” wherein “the common set of attributes may be described through the use of demographic, geographic, psychographic, behavioristic, and other information. As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth.”  See Saxena, [0211].  That is, Saxena discloses demographic information such as “occupational classifications” which would read upon the claimed feature of “a skill that a user claims to possess” under the broadest reasonable interpretation. Additionally, Saxena discloses that psychographic information may also include “interests (e.g., music, art, sports, etc.), and activities (e.g., hobbies, travel, going to movies or the theatre, etc.)” which would further read upon the claimed feature of “a skill that a user claims to possess.” See Saxena, [0212].  Wherein Saxena discloses “occupational classifications”, “interests”, and “activities” are used to develop cognitive profiles which are associated with a user, it would have been obvious to one of ordinary skill in 
While Lervik discloses attribute authentication by means of confidence levels, Lervik fails to expressly disclose “determine whether one or more blockchain peers with first-hand knowledge of the skill being obtained by the user have verified possession” of the skill of the user.
Lawrenson is directed to the invention of a system for processing and obtaining user information classified into a plurality of categories.  Specifically, Lawrenson is directed to a blockchain system utilizing user information registered in blockchain data.  Additionally, Lawrenson discloses that “an example of the method for processing information in the case where the user A requests the institution A to issue a certificate” wherein “the user A may establish the link with the account of the institution A using the account of the user A corresponding to the level of the user information used to issue the certificate” such that “when the information browsing apparatus 300 determines that the browsing request satisfies the condition for issuing the certificate, the information browsing apparatus 300 requests the information management apparatus 100 for the key information for obtaining the user information.”  See Lawrenson, [0129]-[0134].  That is, Lawrenson discloses a system wherein an institution A (i.e. one or more blockchain peers with first-hand knowledge) may issue a certificate which confirms the user information (i.e. verifying possession of the skill by the user).  Accordingly, wherein Lawrenson discloses the verification of user information by a blockchain peer, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the prior art of Lervik with that of Lawrenson for the predictable result of a system wherein the user profile attributes of Lervik may be verified by the blockchain peer of Lawrenson.  
Sloane is directed to the invention of using a distributed ledger to manager user entitlements.  Specifically, Sloane discloses that “a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention” and that “[e]ach node 210 may be a computing device, which may be in operative communication with the other nodes 210 over a network.”  See Sloane, [0039].  Furthermore, with regards to “a distributed ledger,” Sloane discloses that “data records pertaining to provisioned entitlements are stored on a distributed ledger (e.g., on a blockchain)” such that “different 
As per dependent claims 2, 10, and 18, Lervik, in combination Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein the skill comprises one or more of a training, an education, and a certification that is learned via one or more of work, school, and a certification program {See Lervik, [0024], wherein this reads over “For example, a user may have a work user profile associated with a work persona type and a personal user profile associated with a personal persona type.  The work user profile may comprise business contact information (e.g., a work phone number, a work email address, a work mailing address, etc.) and other business attributes (e.g., a job title, a manager, a subordinate employee, a professional profile picture, etc.).”}, and the processor is configured to determine whether a predetermined amount of blockchain peers have verified possession of the one or more of the training, the education, and the certification by the user {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}. 
Sloane is directed to the invention of using a distributed ledger to manager user entitlements.  Specifically, Sloane discloses that “a distributed electronic ledger system 200 including a distributed 
As per dependent claims 3, 11, and 19, Lervik, in combination Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein the request comprises a request to update a previously stored skill {See Lervik, [0052], wherein this reads over “In some examples, the received attribute update request may comprise an indication relating to one or more user profiles that should be updated.”} stored on the blockchain with a modification to the previously stored skill {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane would read upon the modification and/or transfer of data in response to a determination regarding endorsement being made}
As per dependent claims 5 and 13, Lervik, in combination with Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein, in response to two blockchain peers endorsing different versions of the skill being possessed by the user, previously stored consensus parameters dictate which of the two blockchain peers prevails {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane discloses a system wherein a distributed ledger is updated only when a consensus is met.  Wherein a consensus is not met (i.e. an endorsement by two blockchain peers of differing versions, Sloane would provide that a distributed ledger is not updated and the previous account of said distributed ledger is maintained (i.e. previously stored consensus parameters dictate).}. 
As per dependent claims 6 and 14, Lervik, in combination Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein the skill comprises a plurality of skills, and, in response to another skill among the plurality skills not being verified by a blockchain peer, the non-verified skill is prevented from transfer to the blockchain {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}.
As per dependent claims 7 and 15, Lervik, in combination with Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein the transferred and verified skill is stored in a data block among a hash-linked chain of data blocks that respective verified skills possessed by a plurality of users {See Sloane, [0048], wherein this reads over “The block header 310 may include various types of metadata regarding the block data 330.  In some embodiments, the block header 310 may include a root hash 340, which is a hash derived from the block data 330”}. 
As per dependent claims 8 and 16, Lervik, in combination with Sloane, Saxena, and Lawrenson, discloses:
The computing system of claim 1, wherein the skill comprises a length of employment {See Lawrenson, [0061], wherein this reads over “The information associated with education received by the user may include information associated with a graduated school, faculty, department, and course. Furthermore, the information associated with education received by the user may include information associated with a degree, credits, and scores obtained by the user. Furthermore, the information associated with the user in the company at which the user serves may include, for example, information associated with a company name, a department name, service years, a job title, and salary”}, and the processor is configured to determine whether a predetermined amount of blockchain peers have verified the length of employment by the user {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}. 
The prior art combination of Lervik, Sloane, and Saxena fails to expressly disclose the claimed feature of “wherein the skill comprises a length of employment.”  Lawrenson is directed to an invention for processing user information classified into a plurality of categories.  As per the claimed feature of “wherein the skill comprises a length of employment,” Lawrenson discloses that “the information associated with the user in the company at which the user serves may include, for example, information associated with a company name, a department name, service years, a job title, and salary.”  See Lawrenson, [0061],  Wherein Lawrenson discloses “service years” (i.e. length of employment) may be used for user information within the blockchain environment, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lervik, Sloane, and Saxena with that of Lawrenson for the predictable result of a system wherein the service years (i.e. length of employment) may be verified by the blockchain peers as so disclosed by Sloane.
As per dependent claim 21, Lervik, in combination with Sloane, Saxena, and Lawrenson discloses:
The computing system of claim 1, wherein the one or more blockchain peers correspond to at least one of an organization where the user obtained the skill an organization that provided a certificate for the skill an organization that tested the user for possession of the skill and an educational organization where the user learned the skill. {See Lawrenson, [0129]-[0134], wherein this reads over “Hereinafter, as illustrated in FIG. 13 or FIG. 14, an example of the method for processing information in the case where the user A requests the institution A to issue a certificate (in the examples of FIGS. 13 and 14, visa) will be described.”; “In S302, the user A establishes a link with the account of the institution A on the social network service. Here, the user A may establish the link with the account of the institution A using the account of the user A corresponding to the level of the user information used to issue the certificate”; and “In S308, when the information browsing apparatus 300 determines that the browsing request satisfies the condition for issuing the certificate, the information browsing apparatus 300 requests the information management apparatus 100 for the key information for obtaining the user information”}.
Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lervik, in view of Sloane, Saxena, and Lawrenson, and in further view of Nation et al, USPGPUB No. 2019/0370358, filed on 29 May 2018, and published on 5 December 2019.
As per dependent claims 4, 12, and 20, Lervik, in combination with Sloane, Saxena, Lawrenson, and Nation, discloses:
The computing system of claim 1, wherein the temporary data structure comprises a temporary blockchain and blockchain comprises a permanent blockchain which is distinct from the temporary blockchain {See Nation, [0042], wherein this reads over “blockchain 308 can include a database (e.g., separate from the confidential data store of database 306) which stores the current "state of the world" for the blockchain, where this state of the world is updated whenever transactions are added to the ledger”}. 
As per the claimed feature of “[t]he temporary data structure comprises a temporary blockchain database and the primary data structure comprises a permanent blockchain database which is distinct from the temporary blockchain database,” the prior art combination of Lervik and Sloane fails to expressly disclose said feature.  Nation is directed to the invention of securing access to confidential data using a .

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the newly cited prior art combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford, USPGPUB No. 2018/0332063.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/
July 30, 2021
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152